276 F.2d 208
CORTLEY FABRICS COMPANY, Inc., Plaintiff-Appellant,v.AETNA CASUALTY & SURETY COMPANY, Defendant-Appellee.
No. 289.
Docket 26040.
United States Court of Appeals Second Circuit.
Argued April 12, 1960.
Decided April 12, 1960.

Appeal from the United States District Court for the Southern District of New York; John W. Clancy, Judge.
Max J. Gwertzman, New York City, for plaintiff-appellant.
McCarthy & McGrath, Herman J. McCarthy, New York City, for defendant-appellee.
Before SWAN, CLARK and FRIENDLY, Circuit Judges.
PER CURIAM.


1
Affirmed in open court.